Citation Nr: 0025176	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-02 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for skin disorder.  

2.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from October 1956 to March 
1969.  

In a rating decision dated in June 1996, the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO), granted entitlement to service connection for 
PTSD, and evaluated the disability as 30 percent disabling.  
In November 1996, the RO confirmed the 30 percent evaluation.  
In March 1997 the veteran expressed disagreement with the 
November 1996 decision.  In April 1997, the RO denied 
entitlement to service connection for a skin condition.  The 
veteran perfected appeals as to the November 1996 and April 
1997 decisions.  

In a rating decision dated in December 1996, the RO denied 
entitlement to a temporary total rating based on a period of 
hospitalization from December 1995 to January 1996.  The 
veteran submitted a notice of disagreement with that decision 
in March 1997.  The veteran advanced additional argument as 
to this issue in a statement received in June 1997.  The RO 
has not issues a statement of the case in response to the 
notice of disagreement, and these issues must be remanded to 
the RO for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process)  see also Ledford v. West, 136 F.3d 776 (Fed. Cir 
1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).



FINDINGS OF FACT

1.  The veteran has not presented or identified competent 
medical evidence linking a skin disorder to herbicide 
exposure or any other incident or event of service. 

2.  The veteran's PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events) have not been 
shown.

3.  The veteran has normal speech and memory, does not have 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

4.  The veteran's PTSD is not productive of more than 
definite social and industrial inadaptability.

5.  Neither the old or new rating criteria for PTSD are more 
favorable to the veteran.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a rating in excess of 30 percent for 
PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Skin disorder

Factual Background

A review of the veteran's service medical records show that 
in June 1966 he was seen and treated for a rash between his 
legs.  On his January 1968 report of medical history, the 
veteran reported that he had been treated for eczema skin 
disease in 1951, at the age of 12.  The January 1968 
examination noted a history of eczema at the age of 12 to 
present, currently asymptomatic.  The veteran's February 1969 
separation examination revealed normal skin.  

Private medical records dated from May 1989 to June 1990 show 
that the veteran was diagnosed and treated for dyshidrotic 
eczema of the hands and feet.  He reported a 20 year history 
of the disorder.  

The veteran was accorded a VA skin disease in January 1997.  
At that time it was noted that the veteran was exposed to 
Agent Orange during his Vietnam tour of duty.  The veteran 
reported that he began to develop skin problems with his 
hands and feet in 1979.  He reported that the skin on his 
hands burned.  He reported that the rash began with itching 
and lead to blisters, which released a clear fluid.  He 
complained of dry and flaky skin on the hands and feet.  

On examination, hyperpigmented skin was noted on both of the 
hands and feet.  Hyperpigmented lesions were on the flexor 
surface of the fingers, midway to the extensor surface on 
both the radial and ulnar aspects of each finger.  The 
lesions were also on the palms of the hands.  Lesions were 
also noted on the feet.  The lesions were accompanied by 
flaking and dry skin.  The diagnosis was dyshidrotic eczema.  
Photos were submitted with the examination report.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in February 1998.  At that time, he 
testified that he had eczema at the age of twelve, which 
resolved with treatment.  He testified that during service he 
observed a small rash which developed into a skin disorder 
post service.  He reported that the skin disorder began 
approximately four years post service at which time he began 
to self medicate with hand and body creams.  He testified 
that his current skin disorder was aggravated by service.  

VA outpatient treatment records dated from July to September 
1998 show that the veteran was seen with complaints of 
recurrent rash on both his hands and feet.  Outpatient 
treatment records dated from April to August 1999 show that 
the veteran was diagnosed with rash, questionable etiology, 
questionable pompholyx and questionable dyshydrosis.  

Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded. 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the claimed condition is service-connected 
is not sufficient; the appellant must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  38 
U.S.C.A. 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for the claim for service connection to be well 
grounded, there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of the incurrence of 
a disease or injury in service and (3) medical or in some 
cases lay evidence of a nexus between the in-service disease 
or injury and the current disability.  Carbino v. Gober, 10 
Vet. App. 507 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Therefore, if the claim for service connection is 
based on the relationship of one disorder to another, 
competent medical evidence showing that such a relationship 
exists must be submitted in order to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.

If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service. If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  Clyburn, v. West, 12 Vet. App. 296 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

A veteran who had active service in the Republic of Vietnam 
during the Vietnam war will be presumed to have been exposed 
to an herbicide agent during that service if he develops one 
of the diseases listed in 38 C.F.R. § 3.309(e).

The diseases listed in § 3.309(e), consist of the following: 
Chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, Multiple myeloma, Non-Hodgkin's 
lymphoma, Acute and subacute peripheral neuropathy, Porphyria 
cutanea tarda, Prostate cancer, Respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).

Service connection will be granted to a veteran with 
inservice exposure to an herbicide agent for the diseases 
listed at § 3.309(e) if the disease becomes manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6) 
(1999). 

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155, 160 (1997).

The other applicable statutes, regulations, and precedents 
necessary for the disposition of this case are as follows:

For the purposes of section 1110 of this 
title, every veteran shall be taken to 
have been in sound condition when 
examined, accepted, and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of the examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.

38 U.S.C. § 1111. 

Section 1153 of title 38, U.S. Code, provides:
	
A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

38 U.S.C. § 1153. 

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

VA has implemented these statutes with 38 C.F.R. § 3.306, 
which provides:

(a) General. A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.

(b) Wartime service; peacetime service 
after December 31, 1946. Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service. This 
includes medical facts and principles 
which may be considered to determine 
whether the increase is due to the 
natural progress of the condition. 
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.

(1) The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.

(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service. The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.

38 C.F.R. § 3.306(b) (emphasis added).

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

The Federal Circuit looked at section 3.306(b)(2) in Jensen, 
19 F.3d 1413, and held that it provides only a rebuttable 
presumption of aggravation [section 3.306(b)(2) presumption], 
and does not irrebuttably establish service connection, or 
even aggravation (i.e., Caluza element (2)).

Accepting the claim as well grounded, the next question is 
whether, at the merits stage, there is clear and convincing 
evidence that rebuts this combat veteran's claim of 
aggravation of his preexisting condition.  See 38 U.S.C. § 
1154(b); Jensen.

In Vanerson v. West, 12 Vet. App. 254, 258 (1999), the Court 
stated that clear and convincing evidence means evidence that 
provides a "'reasonable certainty' of the truth of the fact 
in controversy."

In Maxson v. West, 12 Vet. App. 453 (1999), the Court held 
that the presumption of aggravation, provided for in 38 
U.S.C. §§ 1111, 1153, 38 C.F.R. § 3.306 (a),(b), is not for 
application.  That presumption, which is applicable to both 
combat and non-combat veterans, applies only to Caluza 
element 2 and only after it has been demonstrated, at the 
merits stage, that a permanent increase in disability has 
occurred or, pursuant to section 3.306(b)(2), has been deemed 
to have occurred.  At such time, under the section 1153 
presumption, Caluza element 2 is deemed satisfied for 
purposes of service connection, unless clear and unmistakable 
evidence (i.e., evidence that is "undebatable," see Vanerson, 
supra) exists to show that the permanent increase in 
disability sustained in service is attributable solely to the 
natural progression of the disease.  See 38 U.S.C. § 1153; 38 
C.F.R. § 3.306(a).


Analysis

The veteran has advanced two alternative theories as to why 
his current skin condition should be service connected.  
First he asserts that he has a skin condition that was caused 
by exposure to herbicides or other toxic agents in service.  
Second, he asserts that he had a pre-existing skin condition 
that was aggravated in service.

The Board acknowledges that the service medical records show 
that in June 1966, the veteran was seen for a rash between 
his legs.  Additionally, the record reflects that the veteran 
reported that he had had eczema from the age of twelve to the 
present, but that it was currently asymptomatic.  The finding 
of a rash in service satisfies the Caluza requirement of an 
inservice disease or disability.

There is also competent evidence of a current disability, in 
the form of a current diagnosis of eczema.  There is, 
however, no competent evidence of a relationship between 
current skin disease and the rash reported in service. 

The medical record does not reveal that the veteran possesses 
any medical expertise, and he has not claimed such expertise.  
Thus, his lay assertions that he has a skin disorder as a 
result of his active service or due to his exposure to Agent 
Orange exposure do not constitute competent evidence.  
Grottveit.  Similarly, his self diagnosis of eczema in 
service does not serve as competent evidence of a pre-
existing disease.  He lacks the medical expertise to say that 
he had that disease prior to service.  See Crowe v. Brown, 7 
Vet. App. 238 (1994).  Even if it could be said that there 
was competent evidence of eczema prior to service, there is 
no competent evidence of aggravation of that disease in 
service.  Eczema was reported to be asymptomatic in service, 
and was not even diagnosed until years afterward.

While chloracne or other acneform diseases consistent with 
chloracne are subject to the presumptions of § 3.309(e), the 
competent evidence of record does not show any findings 
referable to chloracne or acneform disease within one year of 
service or at any time up to the present.  As such, the 
presumption applicable to veteran's exposed to herbicides in 
Vietnam does not apply.

Service connection could be established by competent medical 
evidence linking the current eczema to such exposure or 
another incident of service, but there is no medical evidence 
from any source relating his eczema to exposure to herbicides 
during service or to any other disease or injury during 
service.

In the absence of competent evidence linking the current skin 
disorder to active duty, the claim of entitlement to service 
connection for a skin disorder on a direct basis or as 
secondary to exposure to Agent Orange must be denied as not 
well grounded.

PTSD

The record shows that the veteran served as an air cargo 
specialist in combat zones in Vietnam.  There were no 
complaints, findings, or treatment for a psychiatric 
disability during service.  

Medical records dated in 1972 from Atascadero State Hospital 
show that the veteran was treated and diagnosed with a 
personality disorder, sexual deviation, and antisocial 
personality, severe.

Medical records dated from 1983 to 1985 from Southern 
California Permanente Medical Group shows that the veteran 
was treated and diagnosed psychosexual disorder, alcoholism, 
and compulsive personality traits.  

VA outpatient treatment records dated from July 1995 to 
December 1995 show that the veteran was seen for PTSD 
symptoms.  He was diagnosed with dysthymia.  Outpatient 
treatment records dated from February to June 1996 show that 
the veteran was treated for PTSD and depressive symptoms.  

The veteran was accorded a VA examination in April 1996.  On 
examination, he was described as casually dressed with fair 
hygiene and grooming.  He was also described as alert and 
oriented in all three spheres.  His concentration and eye 
contact was fair.  The veteran spoke in a soft and slow 
voice.  There was no reported hallucinations or paranoia.  
His affect was described as sad and somewhat flat.  There was 
no reported suicidal or homicidal ideation.  The diagnoses 
were: Axis I- PTSD, chronic, history of depression, history 
of polysubstance abuse; Axis II- deferred; Axis III- no 
diagnosis; Axis IV- psychological stressor, severe; Axis V- 
highest adaptive level of functioning past year was poor.  

In a report dated in April 1996, W.W., M.S.W. reported that 
the veteran was lucid and maintained good eye contact during 
the PTSD interview.  He reported that the veteran's speech 
was clear and his mood appeared stable.  He was dressed 
nicely and his hygiene was described as good.  

VA outpatient treatment records dated from January 1997 to 
September 1999 show that the veteran received treatment at a 
mental hygiene clinic on an outpatient basis.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in February 1998.  At that time, he 
testified that he was in treatment for his PTSD.  He 
testified that his PTSD did not interfere with his job.  He 
reported that he did not belong to any social organizations.  
He reported that there were a lot of internal things going on 
with him.

The veteran was accorded a psychiatric examination in June 
1998.  At that time, he reported that he experienced 
recurrent and distressing recollections of Vietnam, 
exaggerated startled response, hypervigilance, and crowd 
avoidance.  

It was noted that the veteran had been married and divorced 
three times.  He was currently living with his ex-wife and 
nephew.  He reported that he only had one friend.  

On mental status examination, he was described as alert and 
cooperative.  He was observed to be clean and neat, not dirty 
or disheveled.  He was pleasant and relaxed.  There was no 
evidence of bizarre mannerisms.  He appeared mildly depressed 
and his affect was constricted.  There were no reported 
suicidal or homicidal ideations.  His speech was fluent and 
without pressure or retardation.  There was no evidence of 
loose associations, tangentiality, or circumstantiality.  He 
was oriented in all spheres.  His recent and remote memory as 
well as immediate recall was intact.  His intellect appeared 
to be average.  His judgment and insight were good.  The 
diagnoses were: Axis I- PTSD; Axis II- deferred; Axis III- 
deferred; Axis IV- psychological stressor scale- code 4, 
severe; Axis V- global assessment of functioning (GAF) - 60.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

The criteria for evluating PTSD did change during the course 
of this appeal.  

Under the criteria in effect piror to November 7, 1996, a 30 
percent evaluation was warranted for PTSD manifested by 
definite social and industrial inadaptability.  A 50 percent 
evaluation was warranted where the disability resulted in 
considerable social and industrial inadaptability.  A 70 
percent evaluation was provided where PTSD resulted in severe 
social and industrial inadaptability, and a 100 percent 
evaluation was provided where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community.  There were 
totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Or where the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (1993), 57 Fed. Reg. 4753 (1994).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 1991).

Pursuant to the revised criteria contained in 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999), a 30 percent rating 
requires evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation requires the occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent disability evaluation for PTSD requires total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger or hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


Analysis

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 
rating in excess of 30 percent have not been met either under 
the old or new criteria.  The medical evidence does 
demonstrate one of the listed elements for a 50 percent 
evaluation under the new criteria--flattened affect; however, 
he has not been found to have any of the other listed 
elements for a 50 percent evaluation.  He does not have 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Examiners have consistently found his speech 
not to be circumstantial or otherwise abnormal, his memory 
and judgment to be intact, and he has been noted to retain 
the ability to do abstract thinking.  

The June 1998 examiner provided a GAF score of 65.  A GAF 
score of 65 (actually the range of scores from 61 to 70) is 
for "[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia ) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th Ed.) (1994) (DSM IV); 38 C.F.R. § 4.130 
(1999).   Thus he would not meet the old criteria for a 50 
percent evaluation.  

The veteran has argued that treatment records from state 
hospitals in the early 1970s provide a basis for awarding a 
higher evaluation.  He points out that these records describe 
his condition as "severe."  However, as noted earlier, his 
disability is evaluated on the basis of its current 
manifestations.  Further, the state hospital records do not 
report the presence of PTSD, and use the term "severe" only 
in reference to non-service connected conditions that are not 
at issue in this appeal.

Accordingly, the Board finds that an evaluation in excess of 
50 percent is not warranted.  The evidence is not so evenly 
balanced as to raise a reasonable doubt as to any material 
issue.  38 U.S.C.A. § 5107.



ORDER

Service connection for a skin disorder is denied.  

A rating in excess of 30 percent for PTSD is denied.  


REMAND

As noted in the introduction to this decision, the veteran 
has submitted a notice of disagreement with the RO's denial 
of a temporary total rating and the RO has not yet issued a 
statement of the case in response to the notice of 
disagreement.  Court precedent dictates that the Board remand 
this issue to the RO for issuance of a supplemental statement 
of the case.  Manlincon.  

After undertaking any indicated 
development, the RO should issue a 
statement of the case in response to the 
veteran's notice of disagreement with its 
denial of a temporary total rating based 
on hospitalization in December 1995 and 
January 1996.  The veteran and his 
representative, if any, should be 
apprised of the steps necessary to 
perfect an appeal as to that issue.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

